Title: 17th.
From: Adams, John Quincy
To: 


       My Chum went to Boston, but return’d early in the afternoon. After tea we went down to Mr. Dana’s. Miss Ellery was there, and Miss Jones with her; Bridge accompanied this Lady home, and after they were gone, I had a deal of chat, with Miss Ellery, who has a larger share of Sense, than commonly falls to an individual of her sex. We conversed upon diverse subjects, but I can never give any thing but general accounts of conversations, for I cannot always keep this book under lock and key; and some people have a vast deal of curiosity.
      